

Exhibit 10.2


SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated May 20, 2010, is
between China Broadband, Inc., a Nevada corporation (the “Company”) and Shane
McMahon (including his respective successors and assigns, the “Investor”).
 
WHEREAS, this Agreement has been entered into pursuant to the terms of the
Company’s Confidential Private Placement Memorandum, dated May 18, 2010
(together with any and all amendments and/or supplements thereto, the
“Memorandum”);


WHEREAS, the Investor desires to purchase from the Company, and the Company
desires to sell and issue to the Investor, upon the terms and conditions stated
in this Agreement, 7,000,000 units at a purchase price of $0.50 per unit (each,
a “Unit”);
 
WHEREAS, each Unit shall consist of: (i) one share (collectively, the “Shares”)
of the Company’s Series A Preferred Stock, par value $0.001 per share (the
“Series A Preferred Stock”; and (ii) a common stock purchase warrant (each a
“Warrant,” and, collectively, the “Series A Warrants”) to purchase 34.2857
shares (collectively, the “Warrant Shares”) of Common Stock at an exercise price
of $0.05 per share (subject to adjustment as set forth in the Series A
Warrants), which Series A Warrants shall be in the form attached hereto as
Exhibit A , upon the terms and conditions set forth in this Agreement; and
 
WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the SEC under the Securities Act.


NOW, THEREFORE, in consideration of, and subject to, the mutual terms,
conditions and other agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound by the terms and conditions hereof, the parties
hereto hereby agree as follows:


1.           DEFINITIONS.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.


“Adnet” means Wanshi Wangjing Media Technologies (Beijing) Co., Ltd. (a/k/a
Adnet Media Technologies (Beijing) Co., Ltd.), a PRC company controlled by CB
Cayman through a Trustee Arrangement under which a PRC individual holds a
controlling interest in the company for the benefit of CB Cayman.


“Affiliate” means, with respect to any specified Person: (i) if such Person is
an individual, the spouse of that Person and, if deceased or disabled, his
heirs, executors, or legal representatives, if applicable, or any trusts for the
benefit of such individual or such individual’s spouse and/or lineal
descendants, or (ii) otherwise, another Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Person specified. As used in this definition, “control”
shall mean the possession, directly or indirectly, of the power to cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.

 

--------------------------------------------------------------------------------

 

“Business Day” means any day on which banks located in New York City are not
required or authorized by law to remain closed.


“CB Cayman” means China Broadband Ltd., a Cayman Islands company 100% owned by
the Company.


“Closing” has the meaning set forth in Section 2.2 hereof.


“Closing Date” means the date of the Closing.


“Company’s knowledge” means the information and/or other items that the
executive officers of the Company and its Subsidiaries have actual knowledge of
after due inquiry.


“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.


“Debt Conversion” means the conversion of (i) $600,000 of debt owed by the
Company to Steven Oliviera that is being cancelled and exchanged for $600,000
worth of Units (as defined in the Series B Purchase Agreement) and warrants to
purchase 24 million shares of the Company’s common stock at an exercise price of
$0.05 per share, all pursuant to the Loan Cancellation Agreement between the
Company and the Investor in the form attached as Exhibit B-1 hereto, (ii) at
least $4,846,250 of the $4,971,250 of principal amount of promissory notes
issued in January 2008 into shares of Common Stock at a conversion price of
$0.05 and one five-year warrant to purchase a share of Common Stock, at a per
share exercise price of $0.05, for each share of Common Stock received upon such
conversion all in accordance with the Waiver, Amendment and Agreement to Convert
in the form attached as Exhibit B-2, and (iii) $304,902 of principal amount of
promissory notes issued in June 2009 into shares of Common Stock at a conversion
price of $0.05 and one five-year warrant to purchase a share of Common Stock, at
a per share exercise price of $0.05, for each share of Common Stock received
upon such conversion all in accordance with the Waiver, Amendment and Agreement
to Convert in the form attached as Exhibit B-3.


“Debt Conversion Documents” means the agreements and instruments attached hereto
as Exhibits B-1, B-2 and B-3.


“Disclosure Schedule Date” means that date on which the Company shall have
delivered the Disclosure Schedules in compliance with Section 6.6 hereof.


“Disclosure Schedules” means the disclosure schedules issued by the Company to
the Investor (pursuant to Section 6.6 hereof), which schedules correspond to the
representations and warranties of the Company in Section 5 hereof.

 
2

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Framework Agreement” means that certain Framework Agreement, dated as of
December 2009, by and among Hua Cheng Film and Television Digital Program Co.,
Ltd., Beijing Husen Technology Co., Ltd. and Beijing Sino Top Scope Technology
Co., Ltd.


“Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or (c)
governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.


“Intellectual Property” means the Company’s patents, patent applications,
provisional patents, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, formulae, mask
works, customer lists, internet domain names, know-how and other intellectual
property, including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems, procedures or registrations or
applications relating to the same.


“Indebtedness” means, with respect to any Person, without duplication, all
obligations of such Person: (a) for borrowed money; (b) issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, "capital leases" in accordance with generally accepted
accounting principles) (other than trade payables entered into in the ordinary
course of business); (c) with respect to letters of credit, surety bonds and
other similar instruments; (d) evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses; (e) created or arising under any
conditional sale or other title retention agreement, or incurred as financing,
in either case with respect to any property or assets acquired with the proceeds
of such indebtedness (even though the rights and remedies of the seller or bank
under such agreement in the event of default are limited to repossession or sale
of such property); (f) under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease; (g) referred
to in clauses (a) through (f) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in any property or assets (including accounts and contract
rights) owned by any Person, even though the Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness;
and (h) in respect of Contingent Obligations for indebtedness or obligations of
others of the kinds referred to in clauses (a) through (g) above.

 
3

--------------------------------------------------------------------------------

 

“Insolvent” means, (a) with respect to the Company and its Subsidiaries, on a
consolidated basis, (i) the present fair saleable value of the Company's and its
Subsidiaries' assets is less than the amount required to pay the Company's and
its Subsidiaries' total Indebtedness, (ii) the Company and its Subsidiaries are
unable to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (iii)
the Company and its Subsidiaries intend to incur or believe that they will incur
debts that would be beyond their ability to pay as such debts mature; and (b)
with respect to the Company and each Subsidiary, individually, (i) the present
fair saleable value of the Company's or such Subsidiary's (as the case may be)
assets is less than the amount required to pay its respective total
Indebtedness, (ii) the Company or such Subsidiary (as the case may be) is unable
to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (iii)
the Company or such Subsidiary (as the case may be) intends to incur or believes
that it will incur debts that would be beyond its respective ability to pay as
such debts mature.
 
“Jinan Broadband” means Jinan Guangdian Jiahe Broadband Co., Ltd., a PRC equity
joint venture owned 51% by CB Cayman, 25.48% by Jinan Parent, and 23.52% by
Networks Center.
 
“Jinan Parent” means Jinan Guangdian Jiahe Digital Television Co., Ltd., a PRC
company.
 
“Jinan Zhongkuan” means Jinan Zhongkuan Dian Guang Information Technology Co.,
Ltd., a PRC company owned at least 90% by Pu Yue, a PRC individual and
controlled by CB Cayman pursuant to the terms of a Loan Agreement between CB
Cayman and Pu Yue dated as of January 22, 2008.
 
“Legal Requirement” means any federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, edict, decree, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Body (or under the authority of any national
securities exchange upon which the Common Stock is then listed or
traded).  Reference to any Legal Requirement means such Legal Requirement as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision.
 
“Lien(s)” means any interest in Property securing an obligation owed to a Person
whether such interest is based on the common law, statute or contract, and
including but not limited to a security interest arising from a mortgage, lien,
title claim, assignment, encumbrance, adverse claim, contract of sale, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes.  The term “Lien” includes but is not limited to mechanics’,
materialmens’, warehousemens’ and carriers’ liens and other similar
encumbrances. For the purposes hereof, a Person shall be deemed to be the owner
of Property which it has acquired or holds subject to a conditional sale
agreement or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person for security purposes.


“Material Adverse Effect” means a material adverse effect on, and a “Material
Adverse Change ” means a material adverse change in: (i) the assets,
liabilities, results of operations, condition (financial or otherwise), business
or prospects of the Company or any Subsidiary individually or taken as a whole;
or (ii) the ability of the Company or any of its Subsidiaries to perform their
respective obligations under the Transaction Documents, but, to the extent
applicable, shall exclude any circumstance, change or effect to the extent
resulting or arising from: (w) any change in general economic conditions in the
industries or markets in which the Company and its Subsidiaries operate so long
as the Company and its Subsidiaries are not disproportionately (in a material
manner) affected by such changes; (x) changes in United States generally
accepted accounting principles, or the interpretation thereof; or (y) the entry
into or announcement of this Agreement, actions contemplated by this Agreement,
or the consummation of the transactions contemplated hereby.

 
4

--------------------------------------------------------------------------------

 

“Memorandum” means the Confidential Private Placement Memorandum, dated May 18,
2010, in the form attached hereto as Exhibit E.


“McMahon Employment Agreement” means the Employment Agreement, dated as of the
Closing Date, by and between the Company and the Investor, in the form attached
as Exhibit C hereto.


“McMahon Indemnification Agreement” means the Indemnification Agreement, dated
as of the Closing Date, by and between the Company and the Investor, in the form
attached as Exhibit D hereto.


“Network Center” means Jinan Broadcasting and Television Information Networks
Center.


“Offering” means the offering and sale of the Units pursuant to this Agreement
and pursuant to the Memorandum.


“Offering Documents” means the Memorandum and the securities purchase agreement
relating to the purchases of the units of Common Stock and warrants described in
the Memorandum, and the registration rights agreement contemplated thereby.


“Person” means an individual, entity, corporation, partnership, association,
limited liability company, limited liability partnership, joint-stock company,
trust or unincorporated organization.


“PRC” means, for the purpose of this Agreement, the People’s Republic of China,
not including Taiwan, Hong Kong and Macau.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Purchase Price” means $3,500,000.


“Recent SEC Reports” means all SEC Reports filed since and including November
23, 2009 through and including the Disclosure Schedule Date.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Closing Date, by and between the Company and the Investor, in the form
attached as Exhibit F hereto.

 
5

--------------------------------------------------------------------------------

 

“SEC” means the United States Securities and Exchange Commission.


“SEC Reports” means the reports, documents and other filings and information
made by the Company with the SEC, including the Company’s last annual report on
Form 10-K.


“Securities” means the Units, the Shares, the Series A Warrants and the Warrant
Shares.


“Securities Act” means the Securities Act of 1933, as amended.


“Series A Certificate of Designation” has the meaning set forth in Section
6.2(b).


“Series A Transaction Documents” means this Agreement, the Memorandum, the
Series A Warrants, the Series A Certificate of Designations, the Registration
Rights Agreement, the McMahon Employment Agreement and the McMahon
Indemnification Agreement.


“Series A Warrants” has the meaning set forth in the recitals hereof.


“Series B Preferred Stock” means the Company’s Series B Preferred Stock, par
value $0.001 per share.


“Series B Purchase Agreement” means the Securities Purchase Agreement, dated May
18, 2010, by and between the Company and Steven Oliviera or an Affiliate of
Steven Oliviera, pursuant to which, at Closing, Mr. Oliviera or his Affiliate
will purchase 4,800,000 Units consisting of an aggregate of 4,800,000 shares of
Series B Preferred Stock and a warrant to purchase 48,000,000 shares of Common
Stock for an aggregate purchase price of $2,400,000.


“Series B Transaction Documents” means the Series B Securities Purchase
Agreement, the Series B Warrants and the Series B Certificate of Designations,
each in the form attached as Exhibits G-1, G-2 and G-3 hereto, respectively.


“Series B Warrants” means the Common Stock Purchase Warrant issued by the
Company to Mr. Oliviera or his Affiliate pursuant to the Series B Purchase
Agreement.


“Shandong Publishing” means Shandong Rushi Media Co., Ltd., a PRC equity joint
venture owned 50% by Jinan Zhongkuan, 30% by Shandong Broadcast & TV Weekly
Press, a PRC company unaffiliated with the Company, and 20% by Modern Movie and
TV Biweekly Press, a PRC company unaffiliated with the Company.


“SinoTop Acquisition” means the acquisition by the Company or an affiliate of
100% of the issued and outstanding shares of SinoTop HK in exchange for common
stock of the Company.


“SinoTop Acquisition Documents” means an agreement or agreements pursuant to
which the Company shall consummate the SinoTop Acquisition.

 
6

--------------------------------------------------------------------------------

 

“SinoTop Beijing” means Beijing Sino Top Scope Technology Co., Ltd., a limited
liability company established under the laws of the PRC wholly owned by Zhang
Yan, a PRC individual.


“SinoTop Beijing Documents” means those agreements contemplated by the Framework
Agreement and as more particularly described in Section 7.14 hereof.


“SinoTop Convertible Loan” means the purchase by CB Cayman of that certain
Convertible Promissory Note of SinoTop HK dated as of March 9, 2010, in the
principal amount of $580,000, pursuant to a Note Purchase Agreement of even date
therewith.


“SinoTop HK” means SinoTop Group Limited, a company limited by shares
incorporated under the laws of Hong Kong.


“SinoTop VIE Agreements” means the following agreements:


 
·
Management Services Agreement, dated as of March 9, 2010, by and between Beijing
Sino Top Scope Technology Co., Ltd. and SinoTop Group Limited.



 
·
Option Agreement, dated as of March 9, 2101, between and among Beijing Sino Top
Scope Technology Co., Ltd., SinoTop Group Limited, and Zhang Yan as the sold
shareholder of Beijing Sino Top Scope Technology Co., Ltd.



 
·
Equity Pledge Agreement, dated as of March 9, 2010, between and among Beijing
Sino Top Scope Technology Co., Ltd., SinoTop Group Limited, and Zhang Yan as the
sold shareholder of Beijing Sino Top Scope Technology Co., Ltd.



 
·
Voting Rights Proxy Agreement, dated as of March 9, 2010, between and among
Beijing Sino Top Scope Technology Co., Ltd., SinoTop Group Limited, and Zhang
Yan as the sold shareholder of Beijing Sino Top Scope Technology Co., Ltd.



“Subsidiaries” means any corporation or other entity or organization, whether
incorporated or unincorporated, in which the Company owns, directly or
indirectly, any controlling equity or other controlling ownership interest or
otherwise controls through contract or otherwise, including, without limitation,
any VIE.


“Trading Day” means: (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTCBB), or (ii) if the Common Stock is not listed on a
Trading Market (other than the OTCBB), a day on which the Common Stock is traded
in the over the counter market, as reported by the OTCBB, or (iii) if the Common
Stock is not quoted on any Trading Market, a day on which the Common Stock is
quoted in the over the counter market as reported by the Pink Sheets LLC (or any
similar organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 
7

--------------------------------------------------------------------------------

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE AMEX,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, or, with respect to the foregoing exchanges, any successor exchange,
entity or organization performing the same a substantially similar function, or
the OTCBB on which the Common Stock is listed or quoted for trading on the date
in question.


“Transaction Documents” means (a) on the date hereof, the Series A Transaction
Documents and the Offering Documents and (b) on the Closing Date, the Offering
Documents, the Series A Transaction Documents, the Series B Transaction
Documents, the Debt Conversion Documents, the VIE Structure Documents, the
SinoTop Acquisition Documents and the SinoTop Beijing Documents.


“Transfer” means any sale, transfer, assignment, conveyance, charge, pledge,
mortgage, encumbrance, hypothecation, security interest or other disposition, or
to make or effect any of the above.


“VIE Structure Documents” means the following agreements, each as may be amended
in accordance herewith:


 
·
The SinoTop VIE Agreements.

 
 
·
Cooperation Agreement, dated as of December 2006, by and between China Broadband
Ltd. and Jinan Guangdian Jiahe Digital Television Co., Ltd.

 
 
·
Exclusive Service Agreement, dated as of December 2006, between and among
Beijing China Broadband Network Technology Co., Ltd., Jinan Guangdian Jiahe
Digital Television Co., Ltd., and Jinan Broadcasting and Television Information
Networks Center.

 
 
·
Loan Agreement, dated as of January 22, 2008, by and between China Broadband
Ltd. and Pu Yue.

 
 
·
Cooperation Agreement, dated as of March 2008, between and among Shandong
Broadcast & TV Weekly Press, Modern Movie and TV Biweekly Press and Jinan
Zhongkuan Dian Guang Information Technology Co., Ltd.

 
 
·
Exclusive Advertising Agency Agreement, between and among Shandong Rushi Media
Co., Ltd., Shandong Broadcast & TV Weekly Press, Modern Movie and TV Biweekly
Press.

 
 
·
Exclusive Consulting Service Agreement, between and among Shandong Rushi Media
Co., Ltd., Shandong Broadcast & TV Weekly Press, Modern Movie and TV Biweekly
Press.

 
 
·
Trustee Arrangement, dated as of April 2009, by and between CB Cayman and Wang
Ying Qi.

 
“WFOE” means Beijing China Broadband Network Technology Co., Ltd., a PRC company
owned 100% by CB Cayman.

 
8

--------------------------------------------------------------------------------

 

“VIE” means variable interest entity, and herein refers to Jinan Broadband,
Jinan Parent, Shandong Publishing, Adnet, and SinoTop Beijing, together with
other variable interest entities both the Company and the Investor agree to set
up from time to time.


2.           SALE AND PURCHASE OF UNITS.


2.1.           Purchase of Units by Investor.  Subject to the terms and
conditions of this Agreement, on the Closing Date, the Investor shall purchase,
and the Company shall sell and issue to the Investor, Units as consideration for
payment of the Purchase Price.


2.2.           Closing.  Subject to the terms and conditions set forth in this
Agreement, the Company shall issue and sell to the Investor and the Investor
shall purchase from the Company on the Closing Date, the Units (the
“Closing”).  The Closing shall occur with the time periods set forth in the
Memorandum at the offices of Pillsbury Winthrop Shaw Pittman LLP, 2300 N Street,
N.W., Washington, DC  20037, or remotely via the exchange of documents and
signatures. The Company shall provide the Investor with written notice not less
than two Business Days of the scheduled date of the Closing. 


2.3.           Closing Deliveries. At the Closing, the Company shall deliver to
the Investor, against delivery by the Investor of the Purchase Price (as
provided below), the Shares and the Series A Warrants.  At the Closing, the
Investor shall deliver or cause to be delivered to the Company the Purchase
Price by paying United States dollars via bank, certified or personal check
which has cleared prior to the Closing or in immediately available funds, by
wire transfer to an account designated in writing by the Company at least two
(2) Business Days prior to the Closing Date.


2.4.           The Warrants.  The Series A Warrants shall have the terms and
conditions and be in the form attached hereto as Exhibit A.


2.5.           Use of Proceeds.  The Company hereby covenants and agrees that
the proceeds from the sale of Units and the sale of securities in the financings
contemplated by Sections 7.15 and 7.16 hereof shall be used as provided for in
the Memorandum as more fully set forth in Schedule 2.5.


3.           ACKNOWLEDGEMENTS OF THE INVESTOR.


The Investor acknowledges that:


3.1.           Resale Restrictions.  None of the Securities have been registered
under the Securities Act, or under any state securities or “blue sky” laws of
any state of the United States, and, unless so registered, none of the
Securities may be offered or sold by the Investor except pursuant to an
effective registration statement under the Securities Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in each case only in accordance with
applicable state securities laws.

 
9

--------------------------------------------------------------------------------

 

3.2.           Agreements.  The Investor has received, carefully read and
acknowledges the terms of the Series A Transaction Documents, including the Risk
Factors set forth in the Memorandum.


3.3.           Books and Records.  As a condition to the Company’s obligations
to close hereunder, at Closing, the Investor will be required to acknowledge
that the books and records of the Company were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the Investor
during reasonable business hours at its principal place of business, that all
documents, records and books in connection with the sale of the Securities
hereunder have been made available for inspection by it and its attorney and/or
advisor(s) and that the Investor and/or its advisor has reviewed all such
documents, records and books to its full satisfaction and all questions it
and/or its advisor may have had been answered to their respective full
satisfaction.


3.4.           Independent Advice. The Investor has been advised to consult the
Investor’s own legal, tax and other advisors with respect to the merits and
risks of an investment in the Securities and with respect to applicable resale
restrictions, and it is solely responsible for compliance with:


  (a)           any applicable laws of the jurisdiction in which the Investor is
resident in connection with the distribution of the Securities hereunder, and


  (b)           applicable resale restrictions.


3.5.           No Governmental Review or Insurance.  Neither the SEC nor any
other securities commission, securities regulator or similar regulatory
authority has reviewed or passed on the merits of the Securities or on any of
the documents reviewed or executed by the Investor in connection with the sale
of the Securities, including the Transaction Documents, and there is no
government or other insurance covering any of the Securities.


4.           REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENTS OF THE INVESTOR.


The Investor represents and warrants to the Company that:


4.1.           Capacity.  The Investor represents that the Investor has reached
the age of 21 and has full authority, legal capacity and competence to enter
into, execute and deliver this Agreement and the Transaction Documents to which
the Investor is a party and all other related agreements or certificates and to
take all actions required pursuant hereto and thereto and to carry out the
provisions hereof and thereof.


4.2.           Binding Agreement. The Investor has duly executed and delivered
this Agreement and will execute and deliver on the Closing Date the other
Transaction Documents to which it is a party, and this Agreement and the other
Transaction Documents to which it is a party constitute, subject to Section 11
hereof, a valid and binding agreement of the Investor enforceable against the
Investor in accordance with their respective terms, except as such
enforceability may be limited by general principals of equity, or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 
10

--------------------------------------------------------------------------------

 

4.3.           Purchase Entirely for Own Account.  The Securities are being
acquired for the Investor’s own account, not as nominee or agent, for investment
purposes only and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and the Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act, without prejudice, however, to the
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Securities in compliance with applicable federal and state securities laws.


4.4.           Not a Broker-Dealer.  The Investor is neither a registered
representative under the Financial Industry Regulatory Authority (“FINRA”), a
member of FINRA or associated or Affiliated with any member of FINRA, nor a
broker-dealer registered with the SEC under the Exchange Act or engaged in a
business that would require the Investor to be so registered, nor is the
Investor an Affiliate of a such a broker-dealer or any Person engaged in a
business that would require it to be registered as a broker-dealer.  In the
event the Investor is a member of FINRA, or associated or Affiliated with a
member of FINRA, the Investor agrees, if requested by FINRA, to sign a lock-up,
the form of which shall be satisfactory to FINRA with respect to the Securities.


4.5.           Not an Underwriter.  The Investor is not an underwriter of the
Securities, nor is it an Affiliate of an underwriter of the Securities.


4.6.           Investment Experience. The Investor acknowledges that the
purchase of the Securities is a highly speculative investment and that it can
bear the economic risk and complete loss of its investment in the Securities and
has such knowledge and experience in financial and/or business matters that it
is capable of evaluating the merits and risks of the investment contemplated
hereby.


4.7.           Disclosure of Information.  As a condition to the Company’s
obligations to close hereunder, at Closing, the Investor will be required to
represent and warrant as follows:  The Investor has had an opportunity to
receive, and fully and carefully review, all information related to the Company
and the Securities requested by it and to ask questions of and receive answers
from the Company regarding the Company and its business and the terms and
conditions of the offering of the Securities.  Neither such inquiries nor any
other due diligence investigation conducted by the Investor shall modify, amend
or affect the Investor’s right to rely on the Company’s representations and
warranties contained in this Agreement.  The Investor acknowledges that it has
received, and fully and carefully reviewed and understands all of the  Series A
Transaction Documents, including, but not limited to, the Memorandum describing,
among other items, the Company, its businesses and risks, the Securities and the
Offering of the Securities.  Investor acknowledges that it has received, and
fully and carefully reviewed and understands, copies of the Recent SEC Reports,
either in hard copy or electronically through the SEC’s Electronic Data
Gathering Analysis and Retrieval system.  The Investor understands that its
investment in the Securities involves a high degree of risk.  The Investor’s
decision to enter into this Agreement and the Transaction Documents to which it
is a party has been made based solely on the independent evaluation of the
Investor and its representatives.  The Investor has received such accounting,
tax and legal advice from Persons (other than the Company) as it has considered
necessary to make an informed investment decision with respect to the
acquisition of the Securities.

 
11

--------------------------------------------------------------------------------

 

4.8.           Restricted Securities.  The Investor understands that the sale or
re-sale of the Securities has not been and is not being registered under the
Securities Act or any applicable state securities laws, and the Securities, as
applicable, may not be transferred unless:


  (a)           they are sold pursuant to an effective registration statement
under the Securities Act; or


  (b)           they are being sold pursuant to a valid exemption from the
registration requirements of the Securities Act; or


  (c)           they are sold or transferred to an “affiliate” (as defined in
Rule 144, or any successor rule, promulgated under the Securities Act (“Rule
144”) of the Investor who agrees to sell or otherwise transfer the Securities
only in accordance with this Section 4.9 and who is an accredited investor, or


  (d)           they are validly sold pursuant to Rule 144.


The Investor shall provide the Company with no less than three (3) Trading Days
notice of its intention to dispose of any Securities and agrees that the
Investor shall only dispose of any Securities in accordance with all applicable
Legal Requirements.  The Investor further understands that any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and other than as provided in the Transaction Documents,
neither the Company nor any other Person is under any obligation to register the
Securities under the Securities Act or any state securities
laws.  Notwithstanding the foregoing or anything else contained herein to the
contrary, the Securities may be pledged as collateral in connection with a bona
fide margin account or other lending arrangement.


4.9.           Accredited Investor.  The Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D, as amended, under the Securities Act
(“Regulation D”).


4.10.         No General Solicitation.  The Investor did not learn of the
investment in the Securities as a result of any public advertising, and is not
aware of any public advertisement or general solicitation in respect of the
Company or its securities.


4.11.         Brokers and Finders.  The Investor will not have, as a result of
the transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or any Subsidiary for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Investor.

 
12

--------------------------------------------------------------------------------

 

4.12.         Prohibited Transactions.  Other than with respect to the
transactions contemplated herein, since the earlier to occur of: (i) the time
that the Investor was first contacted by the Company, or any other Person
regarding an investment in the Company and (ii) the thirtieth (30th) day prior
to the date hereof, neither the Investor nor any Affiliate of the Investor which
(x) had knowledge of the transactions contemplated hereby, (y) has or shares
discretion relating to the Investor’s investments or trading or information
concerning the Investor’s investments, including in respect of the Securities,
or (z) is subject to the Investor’s review or input concerning such Affiliate’s
investments or trading decisions (collectively, “Trading Affiliates”) has,
directly or indirectly, nor has any Person acting on behalf of, or pursuant to,
any understanding with the Investor or Trading Affiliate effected or agreed to
effect any transactions in the securities of the Company or involving the
Company’s securities (a “Prohibited Transaction”).


4.13.         Residency.  The Investor is a resident of the jurisdiction set
forth on the Investor’s signature page hereto.


4.14.         Reliance on Exemptions.  The Investor understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.


5.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


Except as set forth in the Recent SEC Reports, the Company hereby makes the
following representations and warranties as of the Disclosure Schedule Date and
as of the Closing Date to the Investor:


5.1.           Subsidiaries.  A true and correct structure chart of the Company
and its Subsidiaries is included as Schedule 5.1 to the Disclosure
Schedules.  Except as disclosed in Schedule 5.1 to the Disclosure Schedules, the
Company owns, directly or indirectly, all of the capital stock, or other equity
interests, of each Subsidiary free and clear of any Liens, and all the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights.
The Company, directly or through one of its Subsidiaries, controls all of the
VIEs from a financial perspective. As a result, the financial statements of all
of the VIEs can be consolidated with those of the Company.  The legal
relationships evidenced by the VIE Structure Documents , taken as a whole, are
valid and will not be challenged by any Governmental Body as constituting
unpermitted foreign investment in the PRC.  Each of the VIE Structure Documents
is valid and binding.


5.2.           Organization and Qualification.  Each of the Company and each
Subsidiary is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as set forth on Schedule 5.1), with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted and as presently proposed to be
conducted.  Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational, charter or governing documents.  Each of the Company and
the Subsidiaries is duly qualified to conduct business and is in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect.

 
13

--------------------------------------------------------------------------------

 

5.3.           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder and to issue the Securities in accordance with the terms
thereof.  Each Subsidiary has the requisite power and authority to enter into
and perform its obligations under the Transaction Documents to which it is a
party.  The execution and delivery of each of the Transaction Documents by the
Company and its Subsidiaries and the consummation by the Company and its
Subsidiaries of the transactions contemplated thereby have been duly authorized
by all necessary action on the part of the Company and its Subsidiaries and no
further action is required by the Company and its Subsidiaries in connection
therewith.  Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except: (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other laws of general application relating to or affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.  Each Transaction Document to which each Subsidiary is a
party has been (or upon delivery will have been) duly executed by each such
Subsidiary and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of each such Subsidiary enforceable
against it in accordance with its terms except: (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other laws
of general application relating to or affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.


5.4.           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and its Subsidiaries and the consummation
by the Company and its Subsidiaries of the transactions contemplated thereby do
not and will not: (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational, charter or governing documents; (ii) conflict, in any material
respect, with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected; or
(iii) result in a violation, in any material respect, of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected.

 
14

--------------------------------------------------------------------------------

 

5.5.           Filings, Consents and Approvals.  Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
foreign, federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by it of any of its
obligations under or contemplated by the Transaction Documents, other than (a)
the filing with the SEC of the Registration Statement, the application(s) to
each Trading Market for the listing of the Shares and Warrant Shares for trading
thereon in the time and manner required thereby, and applicable “blue sky” or
other securities law filings, (b) such as have already been obtained or such
exemptive filings as are required to be made under applicable securities laws,
or (c) such other filings that have been made pursuant to applicable state
securities laws and post-sale filings pursuant to applicable state and federal
securities laws which the Company undertakes to file within the applicable time
periods.  Subject to the accuracy of the representations and warranties of the
Investor set forth in Section 4 hereof, the Company has taken all action
necessary to exempt: (i) the issuance and sale of the Securities, (ii) the
issuance of the Warrant Shares upon due exercise of the Series A Warrants, and
(iii) the other transactions contemplated by the Transaction Documents from the
provisions of any stockholder rights plan or other “poison pill” arrangement,
any anti-takeover, business combination or control share law or statute binding
on the Company or to which the Company or any of its assets and properties may
be subject and any provision of the Company’s Articles of Incorporation or
Bylaws that is or could reasonably be expected to become applicable to the
Investor as a result of the transactions contemplated hereby, including without
limitation, the issuance of the Securities and the ownership, disposition or
voting of the Securities by the Investor or the exercise of any right granted to
the Investor pursuant to this Agreement or the other Transaction Documents.


5.6.           Issuance of the Securities.  The Shares are duly authorized and,
when issued and paid for in accordance with the Series A Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens.  The Series A Warrants have been duly and validly authorized.  Upon
the due exercise of the Series A Warrants, the Warrant Shares will be validly
issued, fully paid and non-assessable free and clear of all Liens.  The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to this Agreement and the Series A Warrants;
provided, however, with respect to the Series A Warrants, the Company has only
reserved from its duly authorized capital stock the shares of Common Stock
issuable as of the Closing Date, assuming the valid exercise of all of the
Series A Warrants by the Investor.

 
15

--------------------------------------------------------------------------------

 

5.7.           Capitalization.  Schedule 5.7 to the Disclosure Schedules sets
forth as of the date hereof and as of the Closing (a) the authorized capital
stock of the Company; (b) the number of shares of capital stock issued and
outstanding; (c) the number of shares of capital stock issuable pursuant to the
Company’s stock plans; and (d) the number of shares of capital stock issuable
and reserved for issuance pursuant to securities (other than the Series A
Warrants) exercisable for, or convertible into or exchangeable for any shares of
capital stock of the Company.  All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable state and federal securities law and any rights of
third parties.  No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents, except for the seller in the SinoTop
Acquisition pursuant to the SinoTop Acquisition Documents.  Except as described
on Schedule 5.7 to the Disclosure Schedules, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, stockholder rights plan or “poison pill” arrangement
or contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to issue additional shares of Common
Stock, or securities or rights convertible or exchangeable into shares of Common
Stock, other than in connection with the Company’s stock option plans.  The
issue and sale of the Securities will not obligate the Company to issue shares
of Common Stock or other securities to any Person (other than the Investor) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities.  Except as
described on Schedule 5.7 to the Disclosure Schedules, there are no voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind among the Company and any of the securityholders of
the Company relating to the securities of the Company held by them.  Except as
described on Schedule 5.7 to the Disclosure Schedules, no Person has the right
to require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
Person.


5.8.           SEC Reports; Financial Statements.  The Company has filed with
the SEC all SEC Reports for the two years preceding the date hereof (or such
shorter period as the Company was required by law to file such material) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension.  As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
the rules and regulations promulgated thereunder, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.


5.9.           Material Changes.  Since the date of the latest audited financial
statements included within the Recent SEC Reports, the Company and its
Subsidiaries have not:


  (a)           suffered any Material Adverse Change;
 
  (b)           suffered any damage, destruction or loss, whether or not covered
by insurance, in an amount in excess of $100,000 in the aggregate;
 
  (c)           granted or agreed to make any increase in the compensation
payable or to become payable by the Company or any of its Subsidiaries to any
officer or employee, except for normal raises for nonexecutive personnel made in
the ordinary course of business that are usual and normal in amount;

 
16

--------------------------------------------------------------------------------

 

  (d)           declared, set aside or paid any dividend or made any other
distribution on or in respect of the shares of capital stock of the Company or
any of its Subsidiaries, or declared or agreed to any direct or indirect
redemption, retirement, purchase or other acquisition by the Company or any of
its Subsidiaries of such shares;
 
  (e)           issued any shares of capital stock of the Company or any of its
Subsidiaries, or any warrants, rights or options thereof, or entered into any
commitment relating to the shares of capital stock of the Company or any of its
Subsidiaries;
 
  (f)           adopted or proposed the adoption of any change in the Company’s
charter, bylaws or other organizational or governing documents;
 
  (g)           made any change in the accounting methods or practices they
follow, whether for general financial or tax purposes, or any change in
depreciation or amortization policies or rates adopted therein, or any tax
election;
 
  (h)           sold, leased, abandoned or otherwise disposed of any real
property or any machinery, equipment or other operating property other than in
the ordinary course of their business;
 
  (i)           sold, assigned, transferred, licensed or otherwise disposed of
any of the Company’s Intellectual Property or interest thereunder or other
intangible asset except in the ordinary course of their business;
 
  (j)           been involved in any disputes involving any employees which
would reasonably be expected to involve in excess of $50,000 in the aggregate;
 
  (k)           entered into, terminated or modified any employment, severance,
termination or similar agreement or arrangement with, or granted any bonuses (or
bonus opportunity) to, or otherwise increased the compensation of any executive
officer;
 
  (l)           entered into any material commitment or transaction (including
without limitation any borrowing or capital expenditure), except the SinoTop
Acquisition Documents;
 
  (m)           amended or modified, or waived any default under, any Material
Contract (as defined below);
 
  (n)           incurred any material liabilities, contingent or otherwise,
either matured or unmatured (whether or not required to be reflected in
financial statements in accordance with GAAP, and whether due or to become due),
except for accounts payable or accrued salaries that have been incurred by the
Company since the date of the latest audited financial statements included
within the SEC Reports, in the ordinary course of its business and consistent
with the Company’s past practices;

 
17

--------------------------------------------------------------------------------

 

  (o)           permitted or allowed any of their material property or assets to
be subjected to any Lien;
 
  (p)           settled any claim, litigation or action, whether now pending or
hereafter made or brought;
 
  (q)           made any capital expenditure or commitment for additions to
property, plant or equipment individually in excess of $50,000, or in the
aggregate, in excess of $100,000;
 
  (r)           paid, loaned or advanced any amount to, or sold, transferred or
leased any properties or assets to, or entered into any agreement or arrangement
with any of their Affiliates, officers, directors or stockholders or, to the
Company’s knowledge, any Affiliate or associate of any of the foregoing, except
for the SinoTop Convertible Loan;
 
  (s)           made any amendment to, or terminated any agreement that, if not
so amended or terminated, would be material to the business, assets,
liabilities, operations or financial performance of the Company or any of its
Subsidiaries;
 
  (t)           compromised or settled any claims relating to taxes, any tax
audit or other tax proceeding, or filed any amended tax returns;
 
  (u)           merged or consolidated with any other Person, or acquired a
material amount of assets of any other Person;
 
  (v)           entered into any agreement in contemplation of the transactions
specified herein other than this Agreement and the other Transaction Documents;
or
 
  (w)           agreed to take any action described in this Section 5.9 or which
would reasonably be expected to otherwise constitute a breach of any of the
representations or warranties contained in this Agreement or any other
Transaction Documents.
 
5.10.         Litigation.  Except as described on Schedule 5.10 to the
Disclosure Schedules, there is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Company’s knowledge, threatened
against or affecting the Company, any Subsidiary or any of their respective
properties, the Common Stock or any of the Company's or its Subsidiaries'
officers or directors before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which is outside of the ordinary course of
business or involves in excess of $50,000.  Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.  There has not been, and
to the Company’s knowledge, there is not pending or contemplated, any
investigation by the SEC involving the Company, any of its Subsidiaries or any
current or former director or officer of the Company or any of its
Subsidiaries.  The SEC has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 
18

--------------------------------------------------------------------------------

 

5.11.         Labor Relations.  Except as set forth on Schedule 5.11 to the
Disclosure Schedules, neither the Company nor any Subsidiary is a party to or
bound by any collective bargaining agreements or other agreements with labor
organizations.  The Company believes that its and its Subsidiaries' relations
with their respective employees are good.  Neither the Company nor any
Subsidiary has violated in any material respect any federal, state, local or
foreign laws, regulations, orders or contract terms, affecting the collective
bargaining rights of employees, labor organizations or any federal, state, local
or foreign laws, regulations or orders affecting employment discrimination,
equal opportunity employment, or employees’ health, safety, welfare, wages and
hours.  No material labor dispute exists or, to the Company’s knowledge, is
imminent with respect to any of the employees of the Company which could
reasonably be expected to result in a Material Adverse Effect.


5.12.         Compliance.  Except as set forth on Schedule 5.12 to the
Disclosure Schedules, neither the Company nor any Subsidiary: (i) in any
material respect, is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
Governmental Body, or (iii) is or has been in violation, in any material
respect, of any statute, rule or regulation of any governmental authority,
including, without limitation, all foreign, federal, state and local laws
applicable to its business.


5.13.         Regulatory Permits.  Except as disclosed in Schedule 5.13 to the
Disclosure Schedules, the Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
(a) as described in the Recent SEC Reports and the Memorandum, except where the
failure to possess such permits would not have or reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and (b) as
contemplated by the Transaction Documents, and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.


5.14.         Title to Assets.  Neither the Company nor any of its Subsidiaries
owns any real estate or PRC land use rights.  Except as set forth on Schedule
5.14 to the Disclosure Schedules, the Company and the Subsidiaries have good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries (including such business as is
contemplated by the Transaction Documents), in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance.

 
19

--------------------------------------------------------------------------------

 

5.15.         Contracts.


  (a)           Neither the Company nor any of its Subsidiaries is party or
subject to, or bound by:
 
(i)           any agreements, contracts or commitments that call for prospective
fixed and/or contingent payments or expenditures by or to the Company or any of
its Subsidiaries of more than $50,000, or which is otherwise material and not
entered into in the ordinary course of business;
 
(ii)          any contract, lease or agreement involving payments in excess of
$50,000, which is not cancelable by the Company or any of its Subsidiaries, as
applicable, without penalty on not less than sixty (60) days notice;
 
(iii)         any contract, including any distribution agreements, containing
covenants directly or explicitly limiting the freedom of the Company or any of
its Subsidiaries to compete in any line of business or with any Person or to
offer any of its products or services;
 
(iv)         any indenture, mortgage, promissory note, loan agreement, guaranty
or other agreement or commitment for the borrowing of money or pledging or
granting a security interest in any assets;
 
(v)          any employment contracts, non-competition agreements, invention
assignments, severance or other agreements with officers, directors, employees,
stockholders or consultants of the Company or any of its Subsidiaries or Persons
related to or affiliated with such Persons;
 
(vi)         any stock redemption or purchase agreements or stockholders rights
plan or “poison pill” arrangement or other agreements affecting or relating to
the capital stock of the Company or any of its Subsidiaries, including, without
limitation, any agreement with any stockholder of the Company or any of its
Subsidiaries which includes, without limitation, antidilution rights, voting
arrangements or operating covenants;
 
(vii)        any pension, profit sharing, retirement, stock option or stock
ownership plans;
 
(viii)       any royalty, dividend or similar arrangement based on the revenues
or profits of the Company or any of its Subsidiaries or based on the revenues or
profits derived from any Material Contract;
 
(ix)         any acquisition, merger, asset purchase or other similar agreement;
 
(x)          any sales agreement which entitles any customer to a right of
set-off, or right to a refund after acceptance thereof;
 
(xi)         any agreement with any supplier or licensor containing any
provision permitting such supplier or licensor to change the price or other
terms upon a breach or failure by the Company or any of its Subsidiaries, as
applicable, to meet its obligations under such agreement; or
 
(xii)        any agreement under which the Company or any of its Subsidiaries
has granted any Person registration rights for securities.

 
20

--------------------------------------------------------------------------------

 

  (b)           Schedule 5.15(b) to the Disclosure Schedules contains a listing
or description of all agreements, contracts or instruments, including all
amendments thereto, to which the Company or its Subsidiaries are bound which
meet the criteria set forth in Section 5.15(a) (such agreements, contracts or
instruments, collectively, the “Material Contracts”).  The Company has made
available to the Investor copies of the Material Contracts.  Neither the Company
nor any of its Subsidiaries has entered into any oral contracts which, if
written, would qualify as a Material Contract.  Each of the Material Contracts
is valid and in full force and effect, is enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or similar laws affecting creditors’ rights generally and
general principles of equity, and will continue to be so immediately following
the Closing Date.


  (c)           Actions with Respect to Material Contracts.
 
(i)           Neither the Company nor any of its Subsidiaries has violated or
breached, or committed any default under, any Material Contract in any material
respect, and, to the Company’s knowledge, no other Person has violated or
breached, or committed any default under any Material Contract; and
 
(ii)          To the Company’s knowledge, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or would reasonably be expected to: (A) result in a material violation or
breach of any of the provisions of any Material Contract, (B) give any Person
the right to declare a default or exercise any remedy under any Material
Contract, (C) give any Person the right to accelerate the maturity or
performance of any Material Contract or (D) give any Person the right to cancel,
terminate or modify any Material Contract.


5.16.         Taxes.


  (a)           The Company and its Subsidiaries have timely and properly filed
all tax returns required to be filed by them for all years and periods (and
portions thereof) for which any such tax returns were due.  All such filed tax
returns are accurate in all material respects.  The Company has timely paid all
taxes due and payable (whether or not shown on filed tax returns).  There are no
pending assessments, asserted deficiencies or claims for additional taxes that
have not been paid.  The reserves for taxes, if any, reflected in the Recent SEC
Reports or in the Memorandum are adequate, and there are no Liens for taxes on
any property or assets of the Company and any of its Subsidiaries (other than
Liens for taxes not yet due and payable).  There have been no audits or
examinations of any tax returns by any Governmental Body, and the Company or its
Subsidiaries have not received any notice that such audit or examination is
pending or contemplated.  No claim has been made by any Governmental Body in a
jurisdiction where the Company or any of its Subsidiaries does not file tax
returns that it is or may be subject to taxation by that jurisdiction.  To the
Company’s knowledge, no state of facts exists or has existed which would
constitute grounds for the assessment of any penalty or any further tax
liability beyond that shown on the respective tax returns.  There are no
outstanding agreements or waivers extending the statutory period of limitation
for the assessment or collection of any tax.


  (b)           Neither the Company nor any of its Subsidiaries is a party to
any tax-sharing agreement or similar arrangement with any other Person.

 
21

--------------------------------------------------------------------------------

 

  (c)           The Company has made all necessary disclosures required by
Treasury Regulation Section 1.6011-4.  The Company has not been a participant in
a “reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b).


  (d)           No payment or benefit paid or provided, or to be paid or
provided, to current or former employees, directors or other service providers
of the Company will fail to be deductible for federal income tax purposes under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”).


5.17.         Employees.


  (a)           The Company and its Subsidiaries are not party to any collective
bargaining agreements and, to the Company’s knowledge, there are no attempts to
organize the employees of the Company or any of its Subsidiaries.
 
  (b)           Except as set forth on Schedule 5.17 to the Disclosure
Schedules, the Company and its Subsidiaries have no policy, practice, plan or
program of paying severance pay or any form of severance compensation in
connection with the termination of employment services.
 
  (c)           Each Person who performs services for the Company or any of its
Subsidiaries has been, and is, properly classified by the Company or its
Subsidiaries as an employee or an independent contractor (or its PRC
equivalent).  Each of the Company’s PRC Subsidiaries, including, without
limitation, WFOE and VIEs, have respectively executed valid employment contracts
with all of its employees who work in the PRC, and such contracts are valid and
in force.  Each of the Company’s PRC Subsidiaries, including, without
limitation, WFOE and VIEs, is in compliance with all mandatory social benefit
and welfare benefit plans with respect to its employees in the PRC, has made
full payments to the mandatory employee social benefits and welfare benefits in
a timely manner, and is not or has not been in default of any of the payments.
 
  (d)           To the Company’s knowledge, no employee or advisor of the
Company or any of its Subsidiaries is or is alleged to be in violation of any
term of any employment contract, disclosure agreement, proprietary information
and inventions agreement or any other contract or agreement or any restrictive
covenant or any other common law obligation to a former employer relating to the
right of any such employee to be employed by the Company or any of its
Subsidiaries because of the nature of the business conducted or to be conducted
by the Company or any of its Subsidiaries or to the use of trade secrets or
proprietary information of others, and the employment of the employees of the
Company and its Subsidiaries does not subject the Company or the Company's
stockholders to any liability.  There is neither pending nor, to the Company’s
knowledge, threatened any actions, suits, proceedings or claims, or, to the
Company’s knowledge, any basis therefor or threat thereof with respect to any
contract, agreement, covenant or obligation referred to in the preceding
sentence.  To the Company’s knowledge, no key employee or advisor of the Company
or any of its Subsidiaries intends to terminate or otherwise not extend his or
her employment with the Company or a Subsidiary, as applicable.

 
22

--------------------------------------------------------------------------------

 

5.18.         Employee Benefit Plans.  No liability to the Pension Benefit
Guaranty Corporation has been incurred with respect to any Plan (as defined
below) by the Company or any of its Subsidiaries which is or would be materially
adverse to the Company and its Subsidiaries.  The execution and delivery of the
Transaction Documents and the consummation of the transactions contemplated
thereby will not involve any transaction which is subject to the prohibitions of
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or in connection with which a tax could be imposed pursuant to
Section 4975 of the Code. As used in this Section 5.18, the term “Plan” shall
mean an “employee pension benefit plan” (as defined in Section 3 of ERISA) which
is or has been established or maintained, or to which contributions are or have
been made, by the Company or any subsidiary or by any trade or business, whether
or not incorporated, which, together with the Company or any subsidiary, is
under common control, as described in Section 414(b) or (c) of the Code.


5.19.         Patents and Trademarks.  Except as set forth on Schedule 5.19 to
the Disclosure Schedules, the Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other similar rights that are
necessary or material for use in connection with their respective businesses as
described in the SEC Reports and the Memorandum and as contemplated by the
Transaction Documents (collectively, the “Intellectual Property Rights”).  None
of the Company's or its Subsidiaries' Intellectual Property Rights have expired,
terminated or been abandoned, or are expected to expire, terminate or be
abandoned, within three years from the date of this Agreement.  Neither the
Company nor any Subsidiary has received a written notice that any of the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person.  To the Company’s knowledge, all such
Intellectual Property Rights are enforceable.  There is no claim, action or
proceeding being made or brought, or to the knowledge of the Company or any of
its Subsidiaries, being threatened, against the Company or any of its
Subsidiaries regarding their Intellectual Property Rights. The Company is not
aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings.  The Company and its
Subsidiaries have taken reasonable steps to protect the Company’s and its
Subsidiaries’ rights in their Intellectual Property Rights and confidential
information (the “Confidential Information”).  Each employee, consultant and
contractor who has had access to Confidential Information which is necessary for
the conduct of Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted has executed an
agreement to maintain the confidentiality of such Confidential Information and
has executed appropriate agreements that are substantially consistent with the
Company’s standard forms thereof.  Except under confidentiality obligations,
there has been no material disclosure of any of the Company’s or its
Subsidiaries’ Confidential Information to any third party.


5.20.         Environmental Matters.  Neither the Company nor any Subsidiary is
in violation of any statute, rule, regulation, decision or order of any
Governmental Body relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), owns or operates any real property contaminated with any substance that
is subject to any Environmental Laws, is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or is subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim has had or could reasonably be expected to involve an amount in excess of
$25,000 in the aggregate; and there is no pending or, to the Company’s
knowledge, threatened investigation that might lead to such a claim.

 
23

--------------------------------------------------------------------------------

 

5.21.         Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged as described in the SEC Reports and/or
the Memorandum.  Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.


5.22.         Transactions With Affiliates and Employees.  Except as set forth
on Schedule 5.22 to the Disclosure Schedules, none of the officers, directors or
employees of the Company  or any of its Subsidiaries is presently a party to any
transaction with the Company or any Subsidiary (other than for ordinary course
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $25,000 other than (a) for payment of salary
or consulting fees for services rendered, (b) reimbursement for expenses
incurred on behalf of the Company and (c) for other employee benefits, including
stock option agreements under any stock option plan of the Company.


5.23.         Private Placement. Assuming the accuracy of each of the Investor’
representations and warranties set forth in Section 4, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Investor as contemplated hereby.


5.24.         No Integrated Offering.  Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the Securities Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of shareholders of the Company under any
applicable shareholder approval provisions, including, without limitation, under
the rules and regulations of any Trading Market on which any of the securities
of the Company are listed or designated, except for the shareholder approval of
the Common Stock Amendment and the Preferred Stock Amendment contemplated by
Section 6.2 of this Agreement.


5.25.         Brokers and Finders.  Other than as set forth on Schedule 5.25, no
Person will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company, any Subsidiary or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company or any Subsidiary.

 
24

--------------------------------------------------------------------------------

 

5.26.         No Directed Selling Efforts or General Solicitation;
Disclosure.  Neither the Company, any Subsidiary or Affiliates, nor any Person
acting on its or their behalf has conducted any general solicitation or general
advertising (as those terms are used in Regulation D) in connection with the
offer or sale of any of the Securities.  No offering materials were used in
connection with the Offering other than the Offering Documents.


5.27.         Questionable Payments. Neither the Company nor any of its
Subsidiaries nor, to the Company’s knowledge, any of their respective current or
former stockholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any Subsidiary, has on behalf of the Company
or any Subsidiary or in connection with their respective businesses: (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees from corporate funds; (c) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets; (d) made any false or
fictitious entries on the books and records of the Company or any Subsidiary; or
(e) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment of any nature.


5.28.         Disclosures.  Neither the Company nor any Person acting on its
behalf has provided the Investor or their agents or counsel with any information
that constitutes or might constitute material, non-public information, other
than the terms of the transactions contemplated hereby.  The Company understands
and confirms that each of the Investors will rely on the foregoing
representations in effecting transactions in securities of the Company.  The
written materials delivered to the Investor in connection with the transactions
contemplated by the Transaction Documents do not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.  No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.


5.29.         Solvency.  Neither the Company nor any of its Subsidiaries has:
(a) made a general assignment for the benefit of creditors; (b) filed any
voluntary petition in bankruptcy or suffered the filing of any involuntary
petition by its creditors; (c) suffered the appointment of a receiver to take
possession of all, or substantially all, of its assets; (d) suffered the
attachment or other judicial seizure of all, or substantially all, of its
assets; (e) admitted in writing its inability to pay its debts as they come due;
or (f) made an offer of settlement, extension or composition to its creditors
generally. Neither the Company nor any of its Subsidiaries has engaged in
business or in any transaction, and is not about to engage in business or in any
transaction, for which the Company's or such Subsidiary's remaining assets
constitute unreasonably small capital. Neither the Company nor any of its
Subsidiaries has any knowledge or reason to believe that any of their respective
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so.  The
Company and its Subsidiaries, individually and on a consolidated basis, are not
as of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the Closing will not be Insolvent.

 
25

--------------------------------------------------------------------------------

 

5.30.         Related Party Transactions.  Except as set forth in Schedule 5.30
to the Disclosure Schedules: (a) none of the Company or any of its Affiliates,
officers, directors, stockholders or employees, or any Affiliate of any of such
Person, has any material interest in any property, real or personal, tangible or
intangible, including the Company’s Intellectual Property used in or pertaining
to the business of the Company, except for the normal rights of a stockholder,
or, to the Company’s knowledge, any supplier, distributor or customer of the
Company; (b) there are no agreements, understandings or proposed transactions
between the Company and any of its officers, directors, employees, Affiliates,
or, to the Company’s knowledge, any Affiliate thereof; (c) to the Company’s
knowledge, no employee, officer or director of the Company or any of its
Subsidiaries has any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation that competes with the
Company; (d) to the Company’s knowledge, no member of the immediate family of
any officer or director of the Company is directly or indirectly interested in
any Material Contract; or (e) there are no amounts owed (cash and stock) to
officers, directors and consultants (salary, bonuses or other forms of
compensation).


5.31.         Foreign Corrupt Practices Act.  None of the Company or any of its
Subsidiaries, nor to the Company’s knowledge, any agent or other person acting
on behalf of the Company or any of its Subsidiaries, has, directly or
indirectly: (a) used any funds, or will use any proceeds from the sale of the
Units, for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity; (b) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds; (c)
failed to disclose fully any contribution made by the Company or any of its
Subsidiaries (or made by any Person acting on their behalf of which the Company
is aware) or any members of their respective management which is in violation of
any Legal Requirement; or (d) has violated in any material respect any provision
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder which was applicable to the Company or any of its
Subsidiaries.


5.32.         PFIC.  None of the Company or any of its Subsidiaries is or
intends to become a “passive foreign investment company” within the meaning of
Section 1297 of the Code.


5.33.         OFAC. None of the Company or any of its Subsidiaries nor, to the
Company’s knowledge, any director, officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any of its Subsidiaries, is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the sale of the Units, or lend, contribute or
otherwise make available such proceeds to any of the Company’s Subsidiaries,
joint venture partner or other Person or entity, towards any sales or operations
in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.

 
26

--------------------------------------------------------------------------------

 

5.34.         Money Laundering Laws.  The operations of each of the Company or
any of its Subsidiaries are and have been conducted at all times in compliance
with the money laundering Legal Requirements of all applicable Governmental
Bodies of the PRC and any related or similar rules, regulations or guidelines,
issued, administered or enforced by any PRC Governmental Body (collectively, the
“Money Laundering Laws”) and no action, suit or proceeding by or before any PRC
court or PRC Governmental Body or any arbitrator involving the Company or any of
its Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best of the Company’s knowledge, threatened.


5.35.         Subsidiary Rights.  The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.


5.36.         Sarbanes-Oxley Act.  The Company and each Subsidiary is in
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.


5.37.         Internal Accounting and Disclosure Controls.  The Company and each
of its Subsidiaries maintains internal control over financial reporting (as such
term is defined in Rule 13a-15(f) under the Securities Act) that is effective to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles, including that (a) transactions
are executed in accordance with management's general or specific authorizations,
(b) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (c) access to assets or incurrence
of liabilities is permitted only in accordance with management's general or
specific authorization and (d) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the Securities Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the Securities Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Securities Act is accumulated and communicated to the
Company's management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.  Neither the Company nor any of its
Subsidiaries has received any notice or correspondence from any accountant or
other Person relating to any potential material weakness or significant
deficiency in any part of the internal controls over financial reporting of the
Company or any of its Subsidiaries.


5.38.         Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Securities Act filings and is not
so disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

 
27

--------------------------------------------------------------------------------

 

5.39.         Investment Company Status.  The Company is not, and upon
consummation of the sale of the Securities will not be, an "investment company,"
an affiliate of an "investment company," a company controlled by an "investment
company" or an "affiliated person" of, or "promoter" or "principal underwriter"
for, an "investment company" as such terms are defined in the Investment Company
Act of 1940, as amended.


5.40.         Manipulation of Price.  Neither the Company nor any of its
Subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, (a) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company or any of its Subsidiaries to facilitate the sale or
resale of any of the Securities, (b) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities (other than the
lead placement agent), or (b) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company or any of its Subsidiaries.


5.41.         U.S Real Property Holding Corporation.  Neither the Company nor
any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by any of the Investors, shall become, a U.S. real property
holding corporation within the meaning of Section 897 of the Code, and the
Company and each Subsidiary shall so certify upon the Investor’s request.


5.42.         Transfer Taxes.  On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each
Investor hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.


5.43.         No Additional Agreements.  The Company does not have any agreement
or understanding with the Investor with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.


5.44.         Other Representations and Warranties Relating to WFOE.


  (a)           All material consents, approvals, authorizations or licenses
requisite under PRC Legal Requirements for the due and proper establishment and
operation of WFOE have been duly obtained from the relevant PRC Governmental
Bodies and are in full force and effect.


  (b)           All filings and registrations with the PRC Governmental Bodies
required in respect of WFOE and its capital structure and operations including,
without limitation, the registration with the PRC Ministry of Commerce or its
local counterpart, the PRC the State Administration of Industry and Commerce or
its local counterpart, the PRC State Administration of Foreign Exchange and
applicable PRC tax bureau and customs authorities have been duly completed in
accordance with the relevant PRC Legal Requirements, except where, the failure
to complete such filings and registrations does not, and would not, individually
or in the aggregate, have a Material Adverse Effect.

 
28

--------------------------------------------------------------------------------

 

  (c)           WFOE has complied with all relevant PRC Legal Requirements
regarding the contribution and payment of its registered share capital, the
payment schedule of which has been approved by the relevant PRC Governmental
Bodies.  There are no outstanding commitments made by the Company or any
Subsidiary (or any of their shareholders) to sell any equity interest in
WFOE.  . The conversion and use of the capital contribution received by WFOE is
legal and permitted under PRC Legal Requirements.


  (d)           WFOE has not received any letter or notice from any relevant PRC
Governmental Body notifying it of revocation of any licenses or qualifications
issued to it or any subsidy granted to it by any PRC Governmental Body for
non-compliance with the terms thereof or with applicable PRC Legal Requirements,
or the lack of compliance or remedial actions in respect of the activities
carried out by WFOE, except such revocation as does not, and would not,
individually or in the aggregate, have a Material Adverse Effect.


  (e)           WFOE has conducted its business activities within the permitted
scope of business or has otherwise operated its business in compliance with all
relevant Legal Requirements and with all requisite licenses and approvals
granted by competent PRC Governmental Bodies other than such non-compliance that
do not, and would not, individually or in the aggregate, have a Material Adverse
Effect.  As to licenses, approvals and government grants and concessions
requisite or material for the conduct of any material part of WFOE’s business
which is subject to periodic renewal, to the Company’s knowledge, there is no
reason related to the WFOE for which such requisite renewals will not be granted
by the relevant PRC Governmental Bodies.


  (f)           With regard to employment and staff or labor, WFOE has complied
with all applicable PRC Legal Requirements in all material respects, including
without limitation, those pertaining to welfare funds, social benefits, medical
benefits, insurance, retirement benefits, pensions, housing funds or the like,
other than such non-compliance that do not, and would not, individually or in
the aggregate, have a Material Adverse Effect.


6.           CERTAIN PRE-CLOSING CONDITIONS.


6.1.           Carry on in Ordinary Course.  From the date hereof until the
earlier of the Closing Date or the termination of this Agreement in accordance
with its terms, (a) the Company shall, and shall cause each Subsidiary to,
conduct the business and operations of the Company and the Subsidiaries
diligently and as heretofore conducted; and (b) the Company shall not, and the
Company shall cause each Subsidiary to not, take any action which would
reasonably be expected to cause the representations and warranties of the
Company contained in this Agreement to be untrue at Closing. Notwithstanding the
foregoing, the Company may consummate the SinoTop Acquisition prior to the
Closing Date.


6.2.           Charter Amendments; Certificates of Designation.  On or prior to
the Closing Date, the Company shall file with the Secretary of State of the
State of Nevada (a) an amendment to its Articles of Incorporation
(i)  increasing the number of authorized shares of Preferred Stock of the
Company from 5,000,000 to 50,000,000 (the “Preferred Stock Amendment”) in the
form attached as Exhibit I, (ii) increasing the number of authorized shares of
Common Stock of the Company from 95,000,000 to 1,500,000,000 (the “Common Stock
Amendment”), (b) a certificate of designations, in the form of Exhibit H hereto,
establishing the relative rights, preferences and other features of the Shares
(“Series A Certificate of Designation”) and (c) the Series B Certificate of
Designation.

 
29

--------------------------------------------------------------------------------

 

6.3.           Amending Certain Documents.  From the date hereof until the
earlier of the Closing Date and the termination of this Agreement in accordance
with its terms, the Company shall not amend the Offering Documents, the Series B
Transaction Documents or the Debt Conversion Documents, without the prior
written consent of the Investor, which may be given or withheld in his sole
discretion.


6.4.           Satisfaction of Conditions and Covenants. The Company will use
its best efforts to take all action and to do all things necessary, proper, or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including satisfaction, but not waiver, of the
closing conditions set forth in Section 7 below).


6.5.           Full Access.  The Company will permit, and the Investor, and his
representatives to have full access at all reasonable times, to all premises,
properties, personnel, accountants, customers, suppliers, third party lenders
and other third parties, books, records (including tax records), contracts, and
documents of or pertaining to each of the Company and its Subsidiaries.


6.6.           Disclosure Schedules.  On or before June 21, 2010, the Company
shall deliver the Disclosure Schedules to the Investor in  form and substance
satisfactory to the Investor in his sole discretion.  TIME SHALL BE OF THE
ESSENCE.


6.7.           Compliance with Documents.  At all times, the Company shall
remain in compliance with all terms and conditions of the Offering Documents,
the Series A Transaction Documents, the Series B Transaction Documents, the Debt
Conversion Documents, the VIE Structure Documents, the SinoTop Acquisition
Documents and the SinoTop Beijing Documents.


7.           CONDITIONS TO THE CLOSING OF THE INVESTOR.


The obligation of the Investor to purchase the Units at any Closing is subject
to the fulfillment to the satisfaction of the Investor, on or prior to the
Closing Date, of the following conditions, any of which may be waived by the
Investor in his sole discretion pursuant to Section 12.2:


7.1.           Representations and Warranties. The representations and
warranties made by the Company in Section 5 hereof shall be true and correct at
all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date.


7.2.           Performance of Agreements.  The Company shall have performed all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.


7.3.           Approvals. The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase and sale of the Securities and the consummation of
the other transactions contemplated by the Transaction Documents, all of which
shall be in full force and effect. 

 
30

--------------------------------------------------------------------------------

 

7.4.           Judgments, etc.  No judgment, writ, order, injunction, award or
decree of or by any court, or judge, justice or magistrate, including any
bankruptcy court or judge, or any order of or by any governmental authority,
shall have been issued, and no action or proceeding shall have been instituted
by any governmental authority, enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents.


7.5.           Stop Orders.  No stop order or suspension of trading shall have
been imposed by the SEC or any other governmental or regulatory body having
jurisdiction over the Company or the market(s) where the Common Stock is listed
or quoted, with respect to public trading in the Common Stock.


7.6.           Adverse Changes.  Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect or a material adverse change with respect to
the Company or any of its Subsidiaries;


7.7.           Company Officer Certificate. The Company shall have delivered a
certificate, executed on behalf of the Company by its Chief Executive Officer or
its Chief Financial Officer, dated as of the Closing Date, certifying to the
fulfillment of the conditions specified in this Section 7.


7.8.           Company Secretary Certificate. The Company shall have delivered a
certificate, executed on behalf of the Company by its Secretary, dated as of the
Closing Date, certifying the resolutions adopted by the Board of Directors of
the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Securities, certifying the
current versions of the charter and bylaws of the Company, as the same may be
amended and/or restated, and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.


7.9.           Certificates of Status.  The Company shall have delivered the
Investors (a) a certificate evidencing the formation and good standing of the
Company and each of its Subsidiaries in each such entity’s jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction of formation as of a date within ten (10) days of the Closing Date
and (b) a certificate evidencing the Company’s and each Subsidiary’s
qualification as a foreign corporation and good standing issued by the Secretary
of State (or comparable office) of each jurisdiction in which the Company and
each Subsidiary conducts business and is required to so qualify, as of a date
within ten (10) days of the Closing Date.


7.10.         Opinions of Counsel.  The Investor shall have received an opinion
from Pillsbury Winthrop Shaw Pittman, LLP, the Company’s U.S. legal counsel,
dated as of the Closing Date, and an opinion from TranAsia Lawyers, the
Company’s PRC legal counsel, dated as of the Closing Date, each in such form and
substance as agreed to by the Company and the Investor (it being agreed that
such U.S. and PRC counsel shall not be required to deliver a “10b-5” or negative
assurances letter or opinion).

 
31

--------------------------------------------------------------------------------

 

7.11.         Preferred Stock and Warrants.  The Company shall have delivered
the Shares and the Series A Warrants being sold at the Closing.


7.12.         Amendment to Articles of Incorporation.  The Company shall have
filed the Common Stock Amendment, the Preferred Stock Amendment, the Series A
Certificate of Designation and the Series B Certificate of Designation with the
Secretary of State of the State of Nevada and delivered filed, stamped copies
thereof from such Secretary of State pursuant to Section 7.8 hereof.


7.13.         Increase Size of Board; Appointment as Director.  The board of
directors of the Company (the “Board”) shall have (a) increased the number of
directors serving on the Board by one and (b) appointed the Investor as a
director to fill the vacancy.


7.14.         Joint Venture Operating Agreements.  The various agreements and
other steps contemplated by the Framework Agreement with respect to the
formation, management, operation and funding of the two joint ventures in the
PRC referred to in that Agreement shall have been executed and/or completed in
form and substance satisfactory to the Investor in his sole discretion and
copies thereof duly executed by the parties thereto shall have been delivered to
the Investor, certified as true and complete by a duly authorized officer of the
Company.


7.15.         Consummation of Common Stock Financing. The consummation of the
sale of not less than $11,129,000 and up to $15,000,000 worth of shares of
Common Stock of the Company and warrants to certain investors shall occur
simultaneous with the Closing (including in such amount the gross proceeds
received from the sale of Shares and the Series A Warrants hereunder and the
Series B Transaction Documents) pursuant to the Offering Documents (which shall
be in form and substance satisfactory to the Investor in his sole discretion)
and the Series B Transaction Documents and copies of all such agreements,
documents and instruments, duly executed by the parties thereto, shall have been
delivered to the Investor, certified as true and complete by a duly authorized
officer of the Company.


7.16.         Consummation of Series B Financing. The consummation of the sale
of 6,000,000 shares of Series B Preferred Stock of the Company to Steven
Oliviera or his Affiliate shall occur simultaneous with the Closing pursuant to
the Series B Transaction Documents.


7.17.         VIE Structure Documents.   The VIE Structure Documents shall have
been revised in form and substance satisfactory to the Investor in his sole
discretion.  Additional VIE structure contracts shall have been entered into by
WFOE and VIEs that are satisfactory to the Investor in his sole
discretion.  Copies of all VIE Structure Documents, duly executed by the parties
thereto, shall have been delivered to the Investor, certified as true and
complete by a duly authorized officer of the Company.  If requested by the
Investor, the existing shareholders of the VIEs, shall have been replaced by the
Person nominated by the Investor.  For this purpose, the such shareholders of
the VIEs shall have executed appropriate equity transfer agreements and the
registration of the new equity holders with the competent office(s) of the State
Administration for Industry and Commerce shall have been completed.

 
32

--------------------------------------------------------------------------------

 

7.18.         Change of Management.   Resignations, letters of
removal/appointment, shareholder/board resolutions, agreements, certificates,
instruments or other documents under PRC Legal Requirement and/or reasonably
requested by the Investor, effective immediately at the date of change of WFOE’s
or the VIEs’ registration with the competent office(s) of the State
Administration of Industry and Commerce, shall have been duly signed.  If
requested by the Investor, the removal of such directors and legal
representatives of the Subsidiaries or other Persons having positions with the
Subsidiaries and corresponding changes, as necessary, made to registrations
filed with the competent office(s) of the State Administration of Industry and
Commerce shall have been made and completed to the Investor’s satisfaction.


7.19.         Debt Conversion Documents. The Company, Mr. Oliviera and the other
holders of the promissory notes referred to in the Debt Conversion Documents and
any of their affiliates, if necessary, shall have entered into the Debt
Conversion Documents and consummated the transactions contemplated thereby.


7.20.         SinoTop Documents.  The Company shall have consummated the SinoTop
Acquisition pursuant to the SinoTop Acquisition Documents, and the parties to
the SinoTop VIE Agreements shall have entered into the SinoTop VIE Agreements,
in each case in form and substance satisfactory to the Investor in his sole
discretion, copies of which shall have been delivered to the Investor, certified
as true and complete by a duly authorized officer of the Company.


7.21.         Weicheng Liu Employment Agreement.  The Company and Weicheng Liu
shall have entered into an employment in form and substance satisfactory to the
Investor.


7.22.         Other Documents. The Company and its Subsidiaries shall have
delivered to the Investor true and complete and fully executed copies of each of
the Offering Documents, the Series A Transaction Documents, the Series B
Transaction Documents, the Sino Top Acquisition Documents, the Debt Conversion
Documents, the VIE Structure Documents and the SinoTop Beijing Documents and
such other documents relating to the transactions contemplated by this Agreement
as the Investor or his counsel may reasonably request.


7.23.         Due Diligence.  The Investor shall have completed its due
diligence investigation of the Company and its Subsidiaries and the results
thereof shall be satisfactory to the Investor in his sole discretion.


8.           CONDITIONS TO THE CLOSING OF THE COMPANY.


The obligations, with respect to the Investor, of the Company to effect the
transactions contemplated by this Agreement are subject to the fulfillment at or
prior to the Closing Date of the conditions listed below.


8.1.           Representations and Warranties. The representations and
warranties in Section 4 hereof made by the Investor shall be true and correct in
all material respects at the time of Closing as if made on and as of such date.

 
33

--------------------------------------------------------------------------------

 

8.2.           Corporate Proceedings. All corporate and other proceedings
required to be undertaken by the Investor in connection with the transactions
contemplated hereby shall have occurred and all documents and instruments
incident to such proceedings shall be reasonably satisfactory in substance and
form to the Company.


8.3.           Agreements.  The Investor shall have completed and executed this
Agreement, the Escrow Agreement and an investor questionnaire as provided by the
Company, and delivered the same to the Company.


8.4.           Certain Acknowledgements, Representations, Etc.  The Investor
shall have made the acknowledgements, representations and warranties referred to
in Sections 3.3 and 4.7 hereof.


8.5.           Purchase Price.  The Investor shall have delivered or caused to
be delivered the Purchase Price to the Escrow Account.


9.           OTHER AGREEMENTS


9.1.           Integration.  The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Investor, or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the Securities to the Investor.


9.2.           Securities Laws Disclosure; Publicity.  By 9:00 a.m. (New York
City time) on the Trading Day following the Closing Date, the Company shall
issue a press release disclosing the transactions contemplated hereby and the
Closing.  By no later than the fourth Trading Day following the Closing Date the
Company will file a Current Report on Form 8-K disclosing the material terms of
this Agreement and the other Transaction Documents (and attach as exhibits
thereto the Transaction Documents) and the Closing.  In addition, the Company
will make such other filings and notices in the manner and time required by the
SEC and the Trading Market on which the Common Stock is listed.  Notwithstanding
the foregoing, the Company shall not, at any time, publicly disclose the name of
the Investor or the terms of the Series A Transaction Documents, or include the
name of the Investor or the terms of the Series A Transaction Documents in any
filing with the SEC (other than the Registration Statement and any exhibits to
filings made in respect of this transaction in accordance with periodic filing
requirements under the Exchange Act) or any regulatory agency or Trading Market,
without the prior written consent of the Investor, except to the extent such
disclosure is required by law or Trading Market regulations.


9.3.           Limitation on Issuance of Future Priced Securities.  During the
six months following the Closing Date, the Company shall not issue any “Future
Priced Securities” as such term is described by the rules and regulations of
FINRA.

 
34

--------------------------------------------------------------------------------

 

9.4.           Reservation of Shares.  The Company shall maintain a reserve from
its duly authorized shares of Common Stock to comply with its obligations to
issue the shares of Common Stock upon conversion of the Shares and the Warrant
Shares upon exercise of the Series A Warrants.


9.5.           Form D and Blue Sky Filings.  The Company agrees to file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof to the Investor promptly after such filing. The Company shall, on
or before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to, qualify the
securities (including, the Shares and the Series A Warrants) for sale to the
investors (including the Investor) at the Closing pursuant to the Transaction
Documents under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Investor on or prior to the
Closing Date.  The Company shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date.


9.6.           Passive Foreign Investment Company.  The Company shall conduct
its business in such a manner to ensure that it will not be deemed to constitute
a passive foreign investment company within the meaning of Section 1297 of the
Code.


10.           FURTHER ASSURANCES.  The Company shall, and shall cause all of its
Subsidiaries to, and their management to, use their best efforts to satisfy all
of the closing conditions under Section 8, and shall not take any action which
could frustrate or delay the satisfaction of such conditions.  In addition,
either prior to or following the Closing, the Company shall, and shall cause
each of its Subsidiaries to, and its and their management to, perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of the Transaction Documents and the consummation of the
transactions contemplated thereby.


11.           TERMINATION.


  (a)           In the event that the Closing shall not have occurred by July
15, 2010, the Investor shall have the right to terminate its obligations under
this Agreement at any time on or after the close of business on such date
without liability to any other party.


  (b)           Notwithstanding any provision to the contrary contained herein,
the Investor, in his sole discretion, shall have the absolute, unqualified and
unconditional right to terminate this Agreement for any reason or for no
reason.  The Company hereby covenants and agrees that it shall not contest,
challenge or seek to delay the exercise of such Investor’s right and hereby
waives any right to claim promissory estoppel or other detrimental reliance,
unconscionability or any requirement of good faith or fair dealing.  The
Investor’s right to terminate this Agreement shall not affect the Investor’s
rights with respect to a breach hereof prior to such termination.

 
35

--------------------------------------------------------------------------------

 

12.           MISCELLANEOUS.


12.1.         Notices. All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.


(a)
The Company:



c/o China Broadband Inc.
1900 Ninth Street, 3rd Floor
Boulder, Colorado 80302
Attention:  Marc Urbach
Fax Number: (303) 449.7799


With a copy to:


Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, N.W.
Washington, DC  20037
Attention : Louis A. Bevilacqua, Esq.
Fax Number: (202) 663.8007


(b)
The Investor:



As per the contact information provided on the signature page hereof.


With copies to:


K&L Gates LLP
K&L Gates Center, 210 Sixth Avenue
Pittsburgh, PA 15222
Attention: Jerry S. McDevitt, Esq.
Fax: (412) 355.6501

 

K&L Gates LLP
599 Lexington Avenue
New York, NY 10022
Attention: John D. Vaughan, Esq.
Fax: (212) 536.3901

 
36

--------------------------------------------------------------------------------

 

12.2.         Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Investor or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  Any amendment or waiver
by the Investor shall also be executed by his legal counsel to be effective.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.


12.3.         Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


12.4.         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor Representative.  The
Investor may assign any or all of its rights under this Agreement to any Person
to whom the Investor assigns or transfers any Securities, provided such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the “Investor”.


12.5.         No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.


12.6.         Governing Law, Consent to Jurisdiction, etc.  All questions
concerning the construction, validity, enforcement and interpretation of the
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof (except Section 5-1401 of New York’s
General Obligations Law).  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York.  Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, New York for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of the any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.

 
37

--------------------------------------------------------------------------------

 

12.7.         Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing of the transactions
contemplated by this Agreement for a period of three years.


12.8.         Indemnification.


  (a)           The Company agrees to defend, indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, employees
and agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company or
any of its Subsidiaries under the Transaction Documents, and shall reimburse any
such Person for all such amounts as they are incurred by such Person.


  (b)           Promptly after receipt by any Person (the “Indemnified Person”)
of notice of any demand, claim or circumstances which would or might give rise
to a claim or the commencement of any action, proceeding or investigation in
respect of which indemnity may be sought pursuant to this Section 12, such
Indemnified Person shall promptly notify the Company in writing and the Company
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Person, and shall assume the payment of all
fees and expenses; provided, however, that the failure of any Indemnified Person
so to notify the Company shall not relieve the Company of its obligations
hereunder except to the extent that the Company is materially prejudiced by such
failure to notify.  In any such proceeding, any Indemnified Person shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company and
the Indemnified Person shall have mutually agreed to the retention of such
counsel; or (ii) in the reasonable judgment of counsel to such Indemnified
Person representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them.  The Company shall
not be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment.  Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

 
38

--------------------------------------------------------------------------------

 

12.9.         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or other electronic transmission, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or other electronic signature page were an original thereof.


12.10.       Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


12.11.       Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.


12.12.       Payment Set Aside.  To the extent that the Company makes a payment
or payments to the Investor pursuant to any Series A Transaction Document or the
Investor enforces or exercises his rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
12.13.       Expenses.  The Company shall pay all costs and expenses, including
the fees and disbursements of any counsel and accountants retained by the
Investor, incurred by the Investor in connection with the preparation,
execution, delivery and performance of the Series A Transaction Documents and
the transactions contemplated thereby, whether or not such transactions are
consummated up to a maximum amount, or cap, of $35,000.  Notwithstanding the
foregoing, in the event that the Company shall fail to deliver the Disclosure
Schedules, in form and substance reasonably satisfactory to the Investor and
otherwise in accordance with Section 6.6 hereof, the Company shall pay the
Investor, as a non-accountable expense reimbursement, an additional sum of
$35,000.


[Signature Pages Follow]

 
39

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


COMPANY:
     
CHINA BROADBAND INC.
       
By:
     
Name: Marc Urbach
   
Title:   President
       
INVESTOR:

 
Name and Address, Fax No. and Social Security No. of Investor:
 
Shane McMahon
 
295 Greenwich St., Apartment 301
 
New York, NY 10007
 
Fax No.: (212) 625-9442
 
Soc. Sec. No.: ###-##-####
   
Signature
 
Total Purchase Price:  $3,500,000                                
 
Number of Units:  7,000,000                                       
 
Number of Warrants:   240,000,000                       


 

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Series A Warrant


(See Attached)

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1


Form of
$600,000 Debt Conversion Documentation


(See Attached)

 

--------------------------------------------------------------------------------

 

EXHIBIT B-2


Form of
$4,971,250 Debt Conversion Documentation


(See Attached)

 

--------------------------------------------------------------------------------

 

EXHIBIT B-3


Form of
$304,902 Debt Conversion Documentation


(See Attached)

 

--------------------------------------------------------------------------------

 

EXHIBIT C


Form of McMahon Employment Agreement


(See Attached)

 

--------------------------------------------------------------------------------

 

EXHIBIT D


Form of McMahon Indemnification Agreement


(See Attached)

 

--------------------------------------------------------------------------------

 

EXHIBIT E


Offering Documents


(See Attached)

 

--------------------------------------------------------------------------------

 

EXHIBIT F


Form of Registration Rights Agreement


(See Attached)

 

--------------------------------------------------------------------------------

 

EXHIBIT G-1


Series B Securities Purchase Agreement


(See Attached)

 

--------------------------------------------------------------------------------

 

EXHIBIT G-2


Series B Warrant


(See Attached)

 

--------------------------------------------------------------------------------

 

EXHIBIT G-3


Series B Certificate of Designations


(See Attached)

 

--------------------------------------------------------------------------------

 

EXHIBIT H


Series A Certificate of Designations


(See Attached)


 

--------------------------------------------------------------------------------

 